     Case 3:00-cv-04599-WHO Document 1336 Filed 10/16/19 Page 1 of 2




 1   Alison Berry Wilkinson (SBN 135890)
     Berry Wilkinson Law Group
 2   165 North Redwood Drive, Suite 206
 3   San Rafael, CA 94903
     Telephone: 415.259.6638
 4   Facsimile: 877.259.3762
     Email: alison@berrywilkinson.com
 5
 6   Attorneys for Defendant,
     MATTHEW HORNUNG
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
11   DELHINE ALLEN, et al,                                 Case No: C 00-4599 WHO

12                Plaintiff,                               SUBSTITUTION OF ATTORNEYS
13
           vs.
14
     CITY OF OAKLAND, et al,
15
16                Defendants.

17
18   TO: THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
19         NOTICE IS HEREBY GIVEN THAT, subject to approval by the court, Defendant
20   MATTHEW HORNUNG hereby substitutes Alison Berry Wilkinson (State Bar Number
21   135890) of the Berry Wilkinson Law Group, as counsel of record in place of Edward
22   Marc Fishman (State Bar No. 154883).
23         Contact Information for new counsel is as follows:
24                Alison Berry Wilkinson (SBN 135890)
                  Berry Wilkinson Law Group
25                165 North Redwood Drive, Suite 206
26                San Rafael, CA 94903
                  Telephone: 415.259.6638
27                Facsimile: 877.259.3762
                  Email: alison@berrywilkinson.com
28

                                                     -1-
                                     SUBSTITUTION OF ATTORNEYS
                                Allen v. City of Oakland, et al. C 00-4599 WHO
Case 3:00-cv-04599-WHO Document 1336 Filed 10/16/19 Page 2 of 2




        10/16/2019
